Case: 18-10655   Document: 00515107614        Page: 1   Date Filed: 09/06/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                                    No. 18-10655                    FILED
                                                             September 6, 2019
                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                           Clerk

             Plaintiff - Appellee

v.

LONNIE BRANTLEY,

             Defendant - Appellant


                           ****************




                                    No. 18-11552


UNITED STATES OF AMERICA,

             Plaintiff - Appellee

v.

LONNIE BRANTLEY,

             Defendant - Appellant



                Appeals from the United States District Court
                     for the Northern District of Texas
                          USDC No. 4:15-CR-225-1
     Case: 18-10655      Document: 00515107614         Page: 2    Date Filed: 09/06/2019



                           No. 18-10655 c/w No. 18-11552
Before SMITH, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
                                   I.    Background
       Lonnie Brantley pleaded guilty to count one of a misdemeanor
information charging him with making a false statement to the Department of
Housing and Urban Development (“HUD”).                  Brantley requested that his
misdemeanor case be transferred to a magistrate judge for entry of plea and
sentencing pursuant to 18 U.S.C. § 3401(a), and his case was so transferred.
The magistrate judge accepted Brantley’s plea and sentenced him to a
probation term of 60 months and restitution of $3,358,272.94.
       On October 6, 2017, the Government filed a motion for a finding of
default and/or resentencing, avoidance of fraudulent transfers, sale of real
property, and increased payment schedule.               The magistrate judge held a
hearing and issued an order partially granting the Government’s motion by
declaring a postnuptial agreement between Brantley and his wife void;
appointing a receiver to sell real property; and increasing the monthly
restitution payment. The magistrate judge denied all other requested relief.
Brantley later moved under Federal Rule of Criminal Procedure 36 to amend
the magistrate judge’s restitution judgment, seeking credit for civil penalties
he previously paid HUD and requesting that his restitution amount be made
joint and several with another party. The magistrate judge denied Brantley’s
motion.
       In Case No. 18-10655, Brantley timely filed two notices of interlocutory
appeal, one to this court pursuant to 28 U.S.C. § 1292(a)(2), and one to the




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2
     Case: 18-10655       Document: 00515107614         Page: 3    Date Filed: 09/06/2019



                            No. 18-10655 c/w No. 18-11552
district court under Federal Rule of Criminal Procedure 58(g)(2). His notice of
appeal challenging the magistrate judge’s denial of motion to correct and to
reconsider denial of the motion to correct were directed only to our court.
                                    II.   Discussion
       We must examine the basis of our jurisdiction over this appeal. See
Mosley v. Cozby, 813 F.2d 659, 660 (5th Cir. 1987). This misdemeanor case
was referred to a magistrate judge under § 3401(a). 1 Federal Rule of Criminal
Procedure 58(g)(2) governs appeals from a magistrate judge’s order or
judgment in the criminal context.            Rule 58(g)(2)(A) governs interlocutory
appeals. It states that “[e]ither party may appeal an order of a magistrate
judge to a district judge within 14 days of its entry if a district judge’s order
could similarly be appealed.” FED. R. CRIM. P. 58(g)(2)(A). Importantly, “[t]he
law is settled that appellate courts are without jurisdiction to hear appeals
directly from federal magistrates.” United States v. Renfro, 620 F.2d 497, 500
(5th Cir. 1980).
       We conclude that we lack appellate jurisdiction over Brantley’s appeals.
First, we lack jurisdiction over Brantley’s appeal of the magistrate judge’s
denial of his Rule 36 motion to amend the restitution judgment (Case No. 18-
11552). Brantley has identified no basis for an exception to the general rule
that we lack jurisdiction over direct appeals from magistrate judges. See
Renfro, 620 F.2d at 500. Indeed, he conceded in supplemental briefing that we
lack jurisdiction over the appeal.




       1Where an individual is convicted by a magistrate judge, he may appeal his conviction
to the district court. 18 U.S.C. § 3402 (“In all cases of conviction by a United States
magistrate judge an appeal of right shall lie from the judgment of the magistrate judge to a
judge of the district court of the district in which the offense was committed.”). But here,
Brantley challenges not his conviction, only the magistrate judge’s appointment of a receiver
and denial of his Rule 36 motion.
                                             3
     Case: 18-10655       Document: 00515107614       Page: 4     Date Filed: 09/06/2019



                            No. 18-10655 c/w No. 18-11552
       We also lack jurisdiction over Brantley’s appeal of the magistrate judge’s
order appointing a receiver (Case No. 18-10655). Brantley argues that we have
jurisdiction under 28 U.S.C. § 1292(a)(2), which provides that appellate courts
have       jurisdiction   over   “[i]nterlocutory    orders     appointing    receivers.”
Section 1292(a)(2) does not specifically state that jurisdiction is limited to
interlocutory orders appointing receivers issued by the district courts, as
opposed to orders of magistrate judges. But we have stated that “this statute
authorizes appeals from district court orders appointing receivers.” Warren v.
Bergeron, 831 F.2d 101, 102 (5th Cir. 1987) (emphasis added). Moreover,
Brantley has identified no authority for departing from the general rule that
we lack jurisdiction over direct appeals from magistrate judges, and, given that
Congress is clear when it allows for direct appeals from magistrate judges’
rulings, 2 we do not construe silence as delegation of such jurisdictional power.
See Renfro, 620 F.2d at 500. We thus conclude that we lack jurisdiction over
Brantley’s appeal from the magistrate judge’s order appointing a receiver.
                                  III.   Conclusion
       Because we lack jurisdiction over Brantley’s appeals, we REMAND both
appeals to the district court.




       2 Congress has in other contexts authorized direct appeals from magistrates’
judgments. See 28 U.S.C. § 636(c)(3) (authorizing appeals from a judgment of the magistrate
judge to the court of appeals for cases referred to the magistrate judge under
28 U.S.C. § 636(c)(1)).
                                            4